            Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 1 of 20 PageID #: 1
  AO 106 (Rev. 06/09) Application for a Search Warrant



                                                      UNITED STATES DISTRICT COURT                                                                                  FILED
                                                                                        for the
                                                                                                                                                              MAY 2 8 2019
                                                                  Eastern District of Missouri
                                                                                                                                                            U. S. DISTRICT COURT
                                                                                                                                                          EASTERN DISTRICT OF MO
                 In the Matter of the Search of                                                                                                                    ST. LOUIS
                                                                                             )
72 3 Spur Drive, Palmyra, Mi ssouri 63461 ("Target Residence"). Target Residence             )
is a single-fami ly ranch style home with an attached garage. The front door of the          )          Case No.                   4: 19 MJ 1225 JMB
residence faces west. The residence has brown brick and cream colored siding, a              )
brown roof, and a brown fron t door. "723" is visible on the front of the residence          )
near the front door. The term "Target Residence" includes the attac hed garage.              )


                                                        APPLICATION FOR A SEARCH WARRANT
         I, Eric M. Shelvy                            , a federal law enforcement officer or an attorney for the government
 request a search warrant and state under penalty of perj ury that I have reason to believe that on the fo llowi ng property:
 723 Spur Drive, Pa lmyra, Mi ssouri 6346 1



  located in the                         EAS TE RN         District of   ~~~~~~~~~~~~~-
                                                                                                 MISSOURJ                              ,   there is now concealed


                                                                            SEE ATTA CHME TA


             The basis for the search under Fed . R. Crim. P. 4 I ( c) is (check one or more) :
                         ~ ev iden ce of a crime;
                         ~ contraband, fruits of crime, or other items illegally possessed;
                         ~prop erty designed for use, intended for use, or used in committing a crim e;
                         0 a person to be arrested or a person who is unl awfully restrained.
            The search is related to a violation of:

                G6'.c/t. J/r.f.lillrtd)                                         .                .           . ntrense Descrip tion
                                                                         possession of an unregistered machmYgYi"
                Title    26. Section S86 1(i)                            possession of a machine gun without a serial nu mber
                Titl e   18, Section 922(a)( l )(A)                      imponation of firearms
                Title    18, Section 922(a)(4)                           transponati on of machine guns in in1 erstate commerce
                Title    18, Secti on 922(1)                             impo rtation of firearms; possession of unl awfully imported firearms
                Titl e   18, Sect ion 922(0)                             transfe r or possession of a machinegun
            The application is based on these facts:

                                                 SEE ATTACHED AFFIDA YIT WHICH IS IN CORPORATED HERElN BY REFERENCE



                                                                                                                                                              ) is requested




                                                                                                                                     Applicant 's signature
                                                                                                 Special Agent Eric M. Shelvy
                                                                                                 Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)


 Sworn to before me and signed in my presence.


 Date:                     5/28/20 19


 City and state: St. Louis, MO
                           ~~~~~~~~~~~~~~~-
                                                                                                              e John M. Bodenhausen, U.S. Magistrate Judge
                                                                                                                                     Printed name and title
                                                                                                                          A U SA:          Jason Dunkel
      Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 2 of 20 PageID #: 2


                        AFFIDAVIT FOR SEARCH WARRANT

I.     Introduction

       1.      I, Eric M. Shelvy, being duly sworn, depose and state that I have been employed as a

Special Agent with the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) since April 2015, currently assigned to the Kansas City Field Division, St.

Louis Group II Field Office. I am tasked with investigating violations of the federal arson, explosives,

controlled substances, violent crime and firearms laws, among others. I have successfully completed

the Criminal Investigator Training Program (CITP) and the ATF National Academy Special Agent

Basic Training (SABT) at the Federal Law Enforcement Training Center. Prior to ATF, I was

employed as Special Agent with the Bureau of Diplomatic Security U.S. Department of State and

eight years as an Active Duty Marine.

II.    Location to be Searched

       2.      This affidavit is made in support of an application of a search warrant for the following

premises:

                                              Target Residence

       723 Spur Drive, Palmyra, Missouri 63461 ("Target Residence"). Target Residence is a
       single-family ranch style home with an attached garage. The front door of the residence faces
       west. The residence has brown brick and cream colored siding, a brown roof, and a brown
       front door. "723 " is visible on the front of the residence near the front door. The term "Target
       Residence" includes the attached garage.

A photograph of Target Residence is set out in Attachment A.

       3.      The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses. Because this affidavit

is submitted for the limited purpose of establishing probable cause for the issuance of a search

warrant, I have not included every fact known to me regarding this investigation.




                                                   1
       Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 3 of 20 PageID #: 3


        4.       I believe there is probable cause to believe that there is now concealed in the location

to be search contraband or other items which constitute the fruits of or evidence of unlawful activity,

including but not limited to: firearms, books, records, receipts, notes, communications, ledgers and

other papers which are contraband and/or evidence of crimes which include violations of: Title 26,

Section 5861(d) (possession of an unregistered machinegun); Title 26, Section 5861(i) (possession of

a machinegun without a serial number); Title 18, Section 922(a)(l)(A) (importation of firearms) ; Title

18, Section 922(a)(4) (transportation of machineguns in interstate commerce); Title 18, Section 922(1)

(importation of firearms; possession of unlawfully imported firearms) ; Title 18, Section 922(0)

(transfer or possession of a machinegun); Title 18, Section 545 (smuggling goods into the United

States). The items believed to be stored at Target Residence and that are to be seized are set out in

full in Attachment B.

III.    Criminal Statutes

        5.       Pursuant to 18 U.S.C. § 3051 , I am empowered to enforce criminal laws of the United

States. As a result of my training and experience, I am familiar with federal laws including 18 U.S.C.

§ 922(a)(l)(A), which states: It shall be unlawful for any person except a licensed importer, licensed

manufacturer, or licensed dealer, to engage in the business of importing, manufacturing, or dealing in

firearms, or in the course of such business to ship, transport, or receive any firearm in interstate or

foreign commerce.

        6.       In addition, I am familiar with 18 U.S.C. § 922(a)(4), which states: It shall be unlawful

for any person, other than a licensed importer, licensed manufacturer, licensed dealer, or licensed

collector, to transport in interstate or foreign commerce any destructive device, machinegun (as

defined in section 5845 of the Internal Revenue Code of 1986), short-barreled shotgun, or short-
                                                   '
barreled rifle, except as specifically authorized by the Attorney General consistent with public safety

and necessity.



                                                       2
     Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 4 of 20 PageID #: 4


       7.      I am also familiar with 18 U.S .C. § 922(1), which states: Except as provided in section

925(d) of this chapter, it shall be unlawful for any person knowingly to import or bring into the United

States or any possession thereof any firearm or ammunition; and it shall be unlawful for any person

knowingly to receive any firearm or ammunition which has been imported or brought into the United

States or any possession thereof in violation of the provisions of this chapter.

       8.      I am also familiar with 18 U.S.C. § 922(0), which states that it' s unlawful for any

person to transfer or possess a machinegun.

       9.      I am also familiar with 26 U.S.C. § 5844, which states: No firearm (the definition of

which includes a machinegun) shall be imported or brought into the United States or any territory

under its control or jurisdiction unless the importer establishes, under regulations as may be prescribed

by the Secretary, that the firearm to be imported or brought in is - (1) being imported or brought in

for the use of the United States or any department, independent establishment, or agency thereof or

any State or possession or any political subdivision thereof; or (2) being imported or brought in for

scientific or research purposes; or (3) being imported or brought in solely for testing or use as a model

by a registered manufacturer or solely for use as a sample by a registered importer or registered dealer;

except that, the Secretary may permit the conditional importation or bringing in of a firearm for

examination and testing in connection with classifying the firearm.

       10.     I am also familiar with 18 U.S.C. § 545(a), which states that it is unlawful to knowingly

and willfully, with intent to defraud the United States, smuggle, or clandestinely introduce or attempt

to smuggle or clandestinely introduce into the United States any merchandise which should have been

invoiced, or makes out or passes, or attempts to pass, through the customhouse any false, forged, or

fraudulent invoice, or other document or paper; or to fraudulently or knowingly import or bring into

the United States, any merchandise contrary to law, or receive, conceal, buy, sell, or in any manner




                                                   3
      Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 5 of 20 PageID #: 5



facilitate the transportation, concealment, or sale of such merchandise after importation, knowing the

same to have been imported or brought into the United States contrary to law.

       11.     I am also familiar with 18 U.S.C. § 922(a)(l)(A), which states that it is unlawful for

any person, except a license dealer, to engage in the business of dealing in firearms.

IV.    Background Facts

       12.     Based upon my training and experience, I am aware of Glock conversion devices (also

known as Glock selector switches) that have been designed and created solely and exclusively to

convert semi-automatic Glock pistols into fully automatic machineguns. These devices vary by

design and appearance but all, when properly installed on a semi-automatic Glock pistol, will allow

the firearm to expel more than one projectile by a single pull of the trigger at approximately 1,200

rounds per minute. Installation of these conversion devices is fast and simple, requires no technical

expertise, and is completed by removing the polymer slide cover plate on a Glock semi-automatic

pistol and replacing it with a conversion device. I also know that these devices are referred to by

different names, including but not limited to switches, auto sears, convertors, conversion switches,

selector switches, conversion devices, and Fire Selector Systems for Glock (FSSGs).

       13.     ATF classifies Glock conversion devices as post-May 19, 1986, machineguns.

Therefore, apart from official military and law enforcement use, Glock conversion devices may only

be lawfully possessed by properly licensed Federal Firearms Licensees (FFLs) who have paid the

appropriate Special Occupational Tax (SOT) required of individuals manufacturing, importing, or

dealing in National Firearms Act (NFA) weapons, including machineguns.

       14.     Federal law defines "machinegun" as:

               The term "machinegun" means any weapon which shoots, is designed to shoot, or can
               be readily restored to shoot, automatically more than one shot, without manual
               reloading, by a single function of the trigger. The term shall also include ... any part
               designed and intended solely and exclusively, or combination ofparts designed and
               intended,for use in converting a weapon into a machinegun ....



                                                  4
     Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 6 of 20 PageID #: 6




26 U.S.C. § 5845(b) (emphasis added).

       15.     I also know, based upon my training and experience, that with the proper knowledge,

computer software, and machining equipment, individuals have the ability to manufacture both semi-

automatic firearms and fully automatic machineguns from scratch.             These firearms can be

manufactured with the use oflathes or computer numerical controlled (CNC) milling machines, which

are digitally automated machining centers capable of cutting and fabricating solid materials including

firearms parts. With this type of equipment, a subject can manufacture firearms that perform as well

as those created by FFL manufacturers, and can place on the firearms any type of markings, symbols,

or serial numbers the subject desires.

       16.     Based upon my experience in conducting criminal investigations of violations of

federal firearm and ammunition laws, I know that firearm and ammunition trafficking organizations

have developed a number of methods to insulate their illegal activities from law enforcement

detection. These methods are common to major firearm and ammunition trafficking organizations to

varying degrees of sophistication.

       17.     I know that illegal firearm and ammunition traffickers often utilize techniques to

prevent the detection of firearms that are shipped unlawfully through mail and common caniers by

means of falsifying invoices, bills of sale, shipping papers, and customs forms by listing the firearms

as other items, including but not limited to firearms parts and pieces (rather than complete firearms)

and components utilized in the automotive, industrial, and machinery industries. In addition, illegal

firearm traffickers have been known to conceal firearms inside of other objects to avoid detection by

law enforcement officials.

       18.     I know that another common technique of illegal firearm and ammunition trafficking

activity is the use of latex and vinyl gloves by individuals handling firearms and ammunition while




                                                   5
     Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 7 of 20 PageID #: 7


processing packages for shipment. This is done in order to prevent fingerprints from being left on

items that could later be used as evidence against such individuals.

        19.    I know, based upon experience, that one key indicator of illegal firearm and

ammunition trafficking activity is the use of complex methods for ordering, paying for, and

transferring the firearms, firearm components, and/or ammunition. I know that illegal firearm and

ammunition traffickers utilize payment methods that are often difficult to trace, which include

utilizing U.S. currency, money orders, wire-transfers, PayPal accounts, and/or pre-paid credit cards

held by different subjects. Illegal firearm and ammunition traffickers utilize these methods as a means

of compartmentalization in order to minimize the ability for law enforcement officials to identify the

original source of funds.

       20.     I know that illegal firearm and ammunition traffickers often utilize cellular telephones

that are held in the names of other living or fictitious persons, and change numbers frequently in order

to limit law enforcement officials' ability to identify and track suspects' call histories. In addition, I

know that illegal firearm and ammunition traffickers often utilize computers and electronic storage

devices to acquire, pay for, sell, transfer, and keep records of firearm and ammunition purchases and

sales. Firearm and ammunition trafficking organizations also utilize code words for quantities and

types of firearms and ammunition that are being purchased, sold, and/or transferred in effort to avoid

detection by law enforcement officials.

V.     National Investigation

       21.     On October 31 , 2018, ATF Special Agent (SA) A. J. Gibes of the ATF Internet

Investigations Center located in Washington, D.C., received information from another ATF agent

concerning the website CBTForce.com. SA Gibes learned that the website appeared to belong to a

Chinese company which advertised the sale of Glock conversion devices (machineguns).




                                                    6
     Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 8 of 20 PageID #: 8


       22.        On November 1, 2018, SA Gibes reviewed the website CBTForce.com which

advertised the sale of firearm related-items including a suspected Glock conversion device advertised

as a "Glock Auto Switch." During a review of the website, SA Gibes observed the following:

             a. The website had a "HOME" page which displayed a prominent advertisement for a
                "Glock Auto Switch" that depicted a suspected Glock conversion device. The device
                was a push button version (which allows the shooter to select between semi-automatic
                and fully-automatic fire) and had the Glock logo and the words "Made in AUSTRIA"
                printed on it.

             b. In the "ALL PRODUCTS" section of the website, over 150 items predominately
                related to firearms were listed for sale. Among those items were holsters, pistol sights,
                magazine holders, slings, and brass catchers. SA Gibes observed that the first product
                on the list was the suspected Glock conversion device.

             c. The suspected Glock conversion device product was described as "Glock Pistols
                Select of switch Full Auto For All models Glock all Generations" [sic] and priced at
                $19.00. The item had two color options, the first of which included the black push
                button version (with the Glock logo and "Made in AUSTRIA" printed on it) and the
                second of which was a silver push button version with the Glock logo printed on it.

             d. The product description section stated, among other things, that it fit "All models
                Glock all Generations," is "Easily installed and removed with no permanent
                modifications," and "He is suitable for the world most Glock" [sic]. In addition,
                directions on "How to install" the item included a link to a YouTube.com video which
                depicted how to install the device onto a Glock pistol.

             e. The sales advertisement included multiple customer reviews.

             f.   The "CONTACT US" section of the website listed an e-mail address
                  (umoneyboxsale@hotmail.com), a Facebook page CBTForce, and a Skype account,
                  and displayed the PayPal logo.

       23.        On the same date, SA Gibes noted that based upon a review of the product information

and photographs, in conjunction with past training and personal experience in the matter, the two

versions of the "Glock Auto Switch" listed for sale on the website were consistent with that of FA

weapons as they were machineguns.         SA Gibes noted that these type of items are subject to the

provisions of the Gun Control Act (GCA) and the National Firearms Act (NF A), and cannot be

purchased and shipped directly to the customer without violating Federal law. In addition, once the


                                                    7
     Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 9 of 20 PageID #: 9


customer receives these items, he or she cannot then sell, transfer, or otherwise dispose of them to

other individuals without violating Federal law.

       24.     On the same date, SA Gibes acting in an online undercover capacity, ordered the

following items from CBTForce.com:

   a. One "Glock Pistols Select of switch Full Auto For All models Glock all Generations" - black,
      for the price of $19.99;

   b. One "Glock Pistols Select of switch Full Auto For All models Glock all Generations" - silver,
      for the price of $19.99.

       25.     PayPal records reflect that the payment was sent to a PayPal account named

"JIGNWEIYIDA" using the email qingxiaobo@hotmail.com. Subsequent investigation revealed that

the CBTForce.com website is operated by Xiaobo Qing and Tao Linli in Shenzhen, in the Guandong

province of China.

       26.     On January 5, 2019, both packages (China Post I U.S. Postal Service Tracking #

LN691499430CN and # LW055613201CN) which were originally shipped by CBTForce.com from

China to the aforementioned undercover mailbox located in Tucson, Arizona, were successfully

delivered.

       27.     On January 7, 2019, A TF SA Matt Bayer successfully retrieved both packages (China

Post/ USPS Tracking # LN691499430CN and # LW055613201CN) from the undercover mailbox in

Tucson, Arizona.     SA Bayer also advised SA Gibes that he examined the exterior of the packages

and observed that they were sealed and did not exhibit any signs of tan1pering.

       28.     Packaging showed the packages were sent by "Taozhengming" (potentially a Tao

Zheng Ming), from Shenzhen, in the Guandong province of China.

       29.     On January 11 , 2019, SA Gibes received the packages (China Post I USPS Tracking #

LN691499430CN and LW055613201CN) and observed that they were still sealed and exhibited no

signs of having been opened or tampered with. On the same date, both packages were opened and


                                                   8
       Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 10 of 20 PageID #: 10


examined.      The first package (Tracking # LN691499430CN) contained two suspected Glock

conversion devices. One suspected Glock conversion device was black and marked in white with the

Glock logo and the words, "Made in AUSTRIA." The other suspected Glock conversion device was

silver and marked in white with the Glock logo. The second package (Tracking # LW055613201CN)

also contained two suspected Glock conversion devices. One suspected Glock conversion device was

black and marked in white with the Glock logo and the words, "Made in AUSTRIA." The other

suspected Glock conversion device was silver and marked in white with a Glock logo. The markings

present on both black Glock conversion devices (logo, font type, and capitalization) were inconsistent

with that of a true Glock logo used by Glock, G.m.b.H, and Glock, Inc. Based upon previous

communication with representatives of Glock, Inc., the company has never produced an aftermarket

Glock conversion device in Austria or anywhere else in the world. In addition, none of the four

devices contained a serial number, which is required to be present on all machineguns under federal

law.

         30.   On the same date, SA Gibes observed that both packages failed to properly identify

the contents as in any way related to Glock conversion devices or machineguns. Additionally, SA

Gibes noted that the shipper had falsified each Customs Declaration Form to reflect that the contents

consisted of a "Multitool switch" and "Handcrafted Finished Pieces" (presumably in effort to

successfully smuggle the packages into the United States).

         31.   On January 31 , 2019, the four suspected Glock conversion devices were shipped to

the ATF Firearms Technology Criminal Branch for examination, test-firing, and classification.

         32.   On February 8, 2019, SA Gibes received and reviewed a report from the ATF Firearms

Technology Criminal Branch which revealed, among other things, the following:

a. In regards to the four suspected Glock conversion devices that were purchased from
   CBTForce.com, ATF Firearms Enforcement Officer (FEO) Gregory Stinunel observed that all
   four devices were modified Glock-type slide cover plates that incorporate a selector switch and a


                                                  9
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 11 of 20 PageID #: 11


   metal leg which is designed and intended to convert a semi-automatic Glock-type pistol into a
   machinegun. FEO Stimmel also observed that all four devices had a Glock logo marking and
   that two of them had "MADE IN AUSTRIA" also marked on them. FEO Stimmel noted that
   while the items were marked as such, they are not manufactured by Glock.

b. On February 7, 2019, FEO Stimmel installed one of the suspected Glock conversion devices onto
   a Glock model 17 9mm Luger semi-automatic pistol obtained from the ATF National Firearms
   Collection. FEO Stimmel then test-fired the firearm with the device installed on it multiple times
   using Winchester brand 9mm Luger ammunition. FEO Stimmel observed that with the device
   installed, the firearm functioned each time by firing multiple rounds automatically with a single
   function of the trigger.

c. FEO Stimmel repeated the same process for the remaining three suspected Glock conversion
   devices by test-firing each installed on a Glock model 17 9mm Luger semi-automatic pistol
   obtained from the ATF National Firearms Collection. During each test, FEO Stimmel fired the
   firearm with a device installed multiple times using Winchester brand 9mm Luger ammunition.
   FEO Stimmel observed that with each of the devices installed, the firearm functioned by firing
   multiple rounds automatically with a single function of the trigger.

d. FEO Stimmel concluded that each of the four Glock conversion devices were a combination of
   parts designed and intended solely and exclusively for converting a weapon into a machinegun,
   and therefore was a "machinegun" as defined in 26 U.S .C. § 5845(b) and 18 USC§ 921(a)(23).
   In addition, none of the four Glock conversion devices bore a serial number as required by 26
   U.S .C. § 5842.

       33 .    On February 28, 2019, SA Gibes reviewed the website CBTForce.com and observed

that it continued to display suspected NF A weapons, including Glock conversion devices, for sale to

the general public.

       34.     On March 6, 2019, ATF agents obtained search warrants for the email and PayPal

accounts associated with CBTForce.com. The Pay Pal account search warrant was served on the same

date, and as a result of the information provided by PayPal pursuant to the search warrant, agents

identified a number of individuals who had purchases Glock conversion devices from CBTForce.com.




                                                 10
      Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 12 of 20 PageID #: 12


VI.     Eastern District of Missouri Investigation

        35.    Subsequent investigation determined that five (5) Glock conversion devices were

purchased using internet accounts associated with Christopher WALOTKA (w/m, DOB:

XX!XX/ 1980, SSN: XXX-XX-4089).

        36.    On December 20, 20 18, WALOTKA purchased one (1) Glock conversion device as

well as other firearms related accessories for a combined total of $43.99. The Glock conversion

device was shipped from China to W ALOTKA at the Target Residence via China Post I U.S . Postal

Service (Tracking No. L W053316245CN) . The device was successfully delivered on January 15,

2019.

        37.    On January 16, 2019, WALOTKA purchased four (4) Glock conversion devices as

well as other firearms related accessories for a combined total of $133.95 . I have been unable to

locate shipment tracking records for this order.

        38 .   Based on my training and experience, the fact that WALOTKA purchased four

additional Glock conversion devices the day after the first shipment was delivered indicates that

WALOTKA received the devices on January 15, 2019, and subsequently desired to purchase

additional devices. The fact that the W ALOTKA increased the number of devices ordered indicates

that the second purchase was not intended to replace the original shipment, but is indicative that the

purpose of the original shipment was to test the Glock conversion devices.

        39.    These purchases were made using a PayPal account associated with the email address

chris walotka@hotmail.com.

        40.    An inquiry into the utilities at the Target Residence revealed the account holder to be

WALOTKA.




                                                   11
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 13 of 20 PageID #: 13


       41.        A query of Missouri Department of Revenue records revealed the following vehicles

registered to WALOTKA, and registration records show that WALOTKA used the Target Residence

as the registered address:

              •   2010 White Ford F-150 Missouri Registration 2UC-891

              •   2004 Gold Pontiac Grand Prix Missouri Registration CD8-D2F

       42.        A criminal history inquiry of WALOTKA revealed negative results.

       43.        WALOTKA is not a Federal Firearms Licensee.

       44.        Per ATF National Tracing Center Multiple Sale Summary WALOTKA has purchased

at least thirty seven (37) firearms included in twelve (12) multiple sales from Single Action Armory

in Hannibal, Missouri since 2014 and as recently as April 20, 2019. On all 12 multiple sale reports,

WALOTKA listed the Target Residence as his address. Among the firearms purchased numerous

Glock pistols were included. The Glock conversion device purchases, modifies any model of Glock

firearms, and therefore will be able to modify the Glock firearms purchased by WALOTKA.

       45.        The recent purchase of multiple firearms as recently as last month indicates that

WALOTKA still has firearms in his possession and has not discontinued purchasing and collecting

firearms.

       46.        In my training and experience, individuals who purchase firearms in the quantities that

WALOTKA has purchased firearms is indicative of a firearms collector who purchases and collects

firearms for long-term possession.

       47.        In my training and experience, the amount of firearms purchased is indicative of a

person who is an avid collector and/or trader of firearms .

       48 .       In my training and experience, individuals who purchase these amounts of firearms

are knowledgeable about firearm laws and the prohibition on automatic weapons.




                                                    12
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 14 of 20 PageID #: 14


       49.     Since the investigation into CBTForce.com began, it appears that the operators of

CBTForce.com have created a new website, similarly spelt, using the domain www.CBTForces.com.

       50.     Based on my training, experience and knowledge, there is probable cause to believe

that the Target Residence contains Glock conversion devices, machineguns, and/or evidence of the

purchase, importation, transfer, and possession of machineguns as detailed in Attachment B.

VII.   Computers, Electronic Storage Media, and Forensic Analysis

       51.     The term "computer" as used herein is defined in 18 U.S.C. § 1030(e)(l), and includes

an electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical, arithmetic, or storage functions , and includes any data storage facility or

communications facility directly related to or operating in conjunction with such device.

       52.     Based on my training, experience and knowledge, and information provided to me by

other agents who specialize in computer forensics, I know the following:

a. The internet is a worldwide network of computer systems operated by governmental entities,
   corporations, and universities. In order to access the internet, an individual computer user must
   subscribe to an access provider, which operates a host computer system with direct access to the
   internet. The world wide web ("www") is a functionality of the internet which allows users of
   the internet to share information;

b. With a computer connected to the internet, an individual computer user can make electronic
   contact with millions of computers around the world. This connection can be made by any number
   of means, including modem, local area network, wireless, and numerous other methods; and

c. E-mail is a popular form of transmitting messages and/or fi les in an electronic environment
   between computer users. When an individual computer user sends e-mail, it is initiated at the
   user' s computer, transmitted to the subscriber' s mail server, and then transmitted to its final
   destination. A server is a computer that is attached to a dedicated network and serves many users.
   An e-mail server may allow users to post and read messages and to communicate via electronic
   means.

       53.     Based upon my experience and training, and the experience and training of other

agents with whom I have communicated, it is necessary to review and seize all electronic data that



                                                 13
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 15 of 20 PageID #: 15


identify any users of the subject account(s) and any electronic messages sent or received in temporal

proximity to incriminating electronic messages that provide context to the incriminating messages.

        54.    All forensic analysis of the imaged data will employ search protocols directed

exclusively to the identification and extraction of data within the scope of this warrant.

VIII. Conclusion

        55.    Based on the foregoing, there is probable cause to believe that 723 Spur Drive,

Palmyra, Missouri 63461, further described and identified in Attachment A, contains evidence, fruits,

and instrumentalities of violations of 18 U.S.C. §§ 922(a)(l)(A), 922(a)(4), 922(1), 922(0), and

545(a), and 26 U.S.C. § 5844, as set out in Attachment B.

       56.     The statements made in this affidavit are based on the personal observations and

investigation conducted by me, and information communicated or reported to me during the

investigation by other participants in the investigation, as the content of this affidavit indicates. This

affidavit is intended to show that there is probable cause for this search warrant and does not purport

to set forth all information and knowledge obtained by me during this investigation.

Further affiant sayeth not.




                                                   14
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 16 of 20 PageID #: 16


I declare under penalty and perjury that the foregoing is true and correct to the best of my knowledge.




                                              E~
                                              Bureau of Alcohol, Tobacco, Firearms and Explosives

                                                                                 _./.!-
                           SUBSCRIBED and SWORN to before me this ~-day of May, 20 19.




                                                        ates Magistrate Judge
                                                       District of Missouri




                                                  15
Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 17 of 20 PageID #: 17



                                   ATTACHMENT A

                                    Target Residence

     723 Spur Drive, Palmyra, Missouri 6346 1 ("Target Residence"). Target Residence is a
     single-family ranch style home with an attached garage. The front door of the residence
     faces west. The residence has brown brick and cream colored siding, a brown roof, and a
     brown front door. "723 " is visible on the front of the residence near the front door. The
     term "Target Residence" includes the attached garage.




                       723 Spur Drive, Palmyra, Missouri 63461
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 18 of 20 PageID #: 18


                                         ATTACHMENT B

                                         Items to be Seized

        Any and all items which constitute evidence, fruits, and instrumentalities of violations of

Title 26, Section 5861(d) (possession of an unregistered machinegun); Title 26, Section 5861(i)

(possession of a machinegun without a serial number) ; Title 18, Section 922(a)(l)(A) (importation

of firearms); Title 18, Section 922(a)(4) (transportation of machineguns in interstate commerce);

Title 18, Section 922(1) (importation of firearms; possession of unlawfully imported firearms); Title

18, Section 922( o) (transfer or possession of a machinegun) ; Title 18, Section 545 (smuggling

goods into the United States), including but not limited to the following:

        1.     Machineguns, as defined by 26 U.S.C. § 5845(b) and including Glock conversion

devices (Glock selector switches) capable of modifying semi-automatic firearms into automatic

firearms ;

        2.     Firearms, ammunition and/or other weapons;

        3.     Records pertaining to the importation, smuggling, or transfer of firearms, including

machineguns and selection switches;

        4.     Records pertaining to the purchase, sale, receipt, shipment, or delivery of firearms,

including machineguns and selection switches;

        5.     Records pertaining to the use, purpose, design, or function of firearms, including

machineguns and selection switches;

        6.     Records pertaining to the installation of selection switches;

        7.     Records pertaining to CBTForce.com, CBTForces.com,

umoneyboxsale@hotmail.com, qingxiaobo@hotmail.com, Xiaobo Qing, Tao Linli, or Tao Zheng

Ming;

        8.     Records pertaining to packages received from Shenzhen, Guangdong Province,



                                                   1
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 19 of 20 PageID #: 19


China;

         9.         Records showing ownership, control, use, or access to chris_walotka@hotmail.com,

or PayPal accounts linked to chris_ walotka@hotmail.com;

         10.        Computers, iPads, tablets, and smartphones capable of accessing the internet;

         11.        Records of computer and internet use related to:

               a.   cbtforce.com and/or cbtforces.com;

               b. umoneyboxsale@hotmail.com and/or qingxiaobo@hotmail.com;

               c. chris_walotka@hotmail.com;

               d. PayPal.com;

               e. The purchase, use, and installation of Glock conversion devices;

               f.   YouTube.com videos related to Glock conversion devices;

               g. Automatic firearms, and the conversion of semiautomatic firearms to fully automatic

                    firearms ; and

               h. Glock firearms.

         12.        Records pertaining to communication between subjects, transportation and shipping

arrangements and information, instructions, order lists, invoices, research, financial arrangements,

payment methods, and other logistical aspects related to the manufacture, purchase, sale, transfer,

illegal importation, trafficking, and/or smuggling of machineguns;

         13.        Books, records, receipts, notes, ledgers, and other papers relating to the

transportation, ordering, purchasing and distribution of firearms;

         14.        Photographs, in particular photographs of co-conspirators, of assets, and/or of

firearms;

         15.        Books, records, receipts, pay stubs, employment records, bank statements and

records, money drafts, letters of credit, money order and cashier's checks receipts, passbooks, bank



                                                        2
    Case: 4:19-mj-01225-JMB Doc. #: 1 Filed: 05/28/19 Page: 20 of 20 PageID #: 20


checks and other items evidencing the obtaining, secreting, transfer and/or concealment of assets

and the obtaining, secreting, transfer, concealment and/or expenditure of money;

        16.    Papers, tickets, notes, schedules, receipts and other items relating to travel or

transportation, including, but not limited to, travel;

        17.    Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or

premises described in the accompanying affidavit, including, but not limited to, utility and

telephone bills, cancelled envelopes, rental or lease agreements and keys;

        18.    Security systems, cameras, cables, recording devices, monitors, cellular telephones

and other video surveillance equipment.

                                               Definitions

       As used above, the terms "records" and "information" include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as hard disks and flash memory or other storage

medium that can store data); any handmade form (such as writing) ; any mechanical form (such as

printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,

negatives, videotapes, motion pictures, or photocopies).

       The term " computer" includes all types of electronic, magnetic, optical, electrochemical, or

other high speed data processing devices performing logical, arithmetic, or storage functions ,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term "storage medium" includes any physical object upon which computer data can be

recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other

magnetic or optical media.




                                                    3
